United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1075
                                   ___________

Mark R. Kilmartin,                         *
                                           *
               Appellant,                  *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the
David Dormire, and as yet unidentified * Western District of Missouri.
and unknown number of correctional         *
officers, in their individual and official *    [UNPUBLISHED]
capacities,                                *
                                           *
               Appellee.                   *
                                     ___________

                          Submitted: October 4, 2001
                              Filed: October 11, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judge.
                           ___________

PER CURIAM.

      Mark Kilmartin appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b) motion, which he filed more than a year after the court entered an
adverse final judgment, claiming that the court and his attorney had failed to notify
him of the judgment. Having carefully reviewed the record and the parties’


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
submissions on appeal, we conclude that the district court did not abuse its discretion
in denying the motion. See Fed. R. Civ. P. 60(b) (motions for relief from judgment
because of mistake, inadvertence, surprise, or excusable neglect must be made within
one year); Liberty Mut. Ins. Co. v. FAG Bearings Corp., 153 F.3d 919, 924 (8th Cir.
1998) (standard of review); Inman v. Am. Home Furniture Placement, Inc., 120 F.3d
117, 118-19 (8th Cir. 1997) (affirming district court’s refusal to set aside default
judgment under Rule 60(b)(6) because litigants had relied on their attorney, who had
not filed an answer to the complaint or responded to discovery requests; “[l]itigants
choose counsel at their peril”); Zimmer St. Louis, Inc. v. Zimmer Co., 32 F.3d 357,
359-61 (8th Cir. 1994) (Rule 60(b)(6) may not be used to cure problems of lack of
notice). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      We deny Kilmartin’s pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-